DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Due to the arguments, the 35 USC 103 rejections are withdrawn.  The Double Patenting rejection is maintained.  Regarding the 35 USC 112 arguments, applicant's arguments filed 3/12/2021 have been fully considered but they are not persuasive. The applicant argues that because tungsten is a metal, the disclosure of tungsten in the instant specification supports the expansion of the claims to all metals.  Further, the applicant argues that undue experimentation would not be needed to expand the application to include all metals.  The applicant argues that disclosure of tungsten represents all metals.  The Examiner respectfully disagrees.  The instant specification, at no point, includes expanding the invention beyond tungsten.  The entire instant specification of this and parent case(s) is only drawn to tungsten.  The precursors, temperatures, pressures, reactor types, every experimental condition in the specification is tungsten.  The expansion to other metals is not contemplated in the instant specification, at all.  If one of ordinary skill in the art were to expand the application beyond tungsten, what precursors would they use?  What temperatures?  What substrates would be compatible?  Will all of the metals even work with the claimed method?  Answering these questions for all metals, as currently claimed, creates a massive amount of experimentation for one of ordinary skill in the art, of which one is provided no guidance in the instant specification.
	Assuming in arguendo that an Examiner found a piece of prior art that was drawn to cobalt ALD or any other metal and tried to apply it to tungsten ALD claims, the rejection would not stand.  Metals 
	The applicant cites In re Wertheim in its arguments, stating that there should be a presumption that there is an adequate written description of the claimed invention when the application is filed.  As in MPEP 2163.04:
The inquiry into whether the description requirement is met must be determined on a case-by-case basis and is a question of fact. In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976). A description as filed is presumed to be adequate, unless or until sufficient evidence or reasoning to the contrary has been presented by the examiner to rebut the presumption. See, e.g., In re Marzocchi, 439 F.2d 220, 224, 169 USPQ 367, 370 (CCPA 1971). The examiner, therefore, must have a reasonable basis to challenge the adequacy of the written description. The examiner has the initial burden of presenting by a preponderance of evidence why a person skilled in the art would not recognize in an applicant’s disclosure a description of the invention defined by the claims. Wertheim, 541 F.2d at 263, 191 USPQ at 97. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

As the instant specification is that of a continuing application of 15/171187, it is assumed by the
 Examiner from In re Wertheim that the specification is the same as that of the parent. A simple reading of the instant specification provides enough evidence that there is no mention of any other metals besides tungsten.  Therefore, it is reasonable to challenge that the specification does not support the expansion to any other metals, when its entirety is only about tungsten.  One of ordinary skill in the art, when reading a disclosure entirely about tungsten, would not automatically assume it applies to other metals.  The examiner provides the In re Wands analysis below as it applies to enablement rejections to prove this statement.  As in MPEP 2164.01:
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. The standard for determining whether the specification meets the enablement requirement Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). 
	The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. Including all metals renders the breadth of the claim extremely broad and the nature of the invention is such that only tungsten is disclosed to be deposited by the instant specification.  The state of the prior art and one of ordinary skill in the art would recognize that there are many different considerations when selecting a metal precursor for ALD or modifying an ALD process to accommodate a particular precursor, such as temperature, reaction kinetics, compatibility with ALD and the surface, dosing time, dosing amount, etc.  These factors are not predictable for every existing metal or metal precursor in ALD, in fact some metals may not be able to be deposited by ALD at all.  The instant specification provides no direction or working examples for all metals, only the deposition of tungsten.  Thus, there would be a great and unreasonable amount of experimentation required for one of ordinary skill in the art to recreate the claimed process for all metals.
	Therefore, for at least these reasons, the 35 USC 112 rejection is maintained and repeated here.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without an unreasonable amount of experimentation where the invention is expanded to include all metal precursors for ALD, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Though the applicant deems all metal precursors (claim 1) essential as it is cited in the claims, the .
Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the deposition of tungsten using ALD, does not reasonably provide enablement for the deposition of all metals using ALD.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. Including all metals renders the breadth of the claim extremely broad and the nature of the invention is such that only tungsten is disclosed to be deposited by the instant specification.  The state of the prior art and one of ordinary skill in the art would recognize that there are many different considerations when selecting a metal precursor for ALD or modifying an ALD process to accommodate a particular precursor, such as temperature, reaction kinetics, compatibility with ALD and the surface, dosing time, dosing amount, etc.  These factors are not predictable for every existing metal or metal precursor in ALD, in fact some metals may not be able to be deposited by ALD at all.  The instant specification provides no direction or working examples for all metals, only the deposition of tungsten.  Thus, there would be a great and unreasonable amount of experimentation required for one of ordinary skill in the art to recreate the claimed process for all metals. See In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The instant specification nor the parent case provides support for the subject matter of claim 1.  The instant .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10214807 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate those of the instant application.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715